SENTENCIA
Expedido el auto de certiorari solicitado y evaluados los escritos de las partes, se dicta la presente Sentencia confir-matoria de la emitida por el Tribunal de Apelaciones el 30 de junio de 2015, por encontrarse este Tribunal igualmente dividido.
*985Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo. La Jueza Presidenta Oronoz Rodríguez emitió una Opinión de conformidad, a la cual se unió el Juez Aso-ciado Señor Colón Pérez. El Juez Asociado Señor Rivera García estuvo conforme e hizo constar la expresión si-guiente:
Estoy conforme con la sentencia emitida por este Tribunal. Se dilucidaba en este caso si la Sra. Hayrinés Calderón Fra-dera presentó, dentro del término jurisdiccional de 30 días dis-puesto en la Ley Núm. 7-2009 (3 LPRA see. 8791 et seq.), evi-dencia acreditativa de la antigüedad necesaria para ser excluida del plan de cesantías requerido mediante el referido estatuto. Es mi criterio que, teniendo las agencias administra-tivas para las cuales laboraba la señora Calderón Fradera el control de la evidencia fehaciente en cuanto a sus años de servicio, constituiría un fracaso de la justicia concluir que esta falló en presentarla oportunamente. La responsabilidad de producir las referidas certificaciones le correspondía exclusi-vamente a las agencias para las cuales laboró, y no lo hicieron dentro del término de 30 días con el que contaba la señora Calderón Fradera para presentarlas. Imponerle esa exigencia a la empleada constituiría una carga onerosa e irrazonable. Es evidente que la recurrida se vio imposibilitada de producir la evidencia de antigüedad ante la dilación de la agencia.
Nótese que la recurrida fue cesanteada el 28 de septiembre de 2009 y el 5 de octubre de ese año presentó por derecho propio una solicitud de apelación ante la otrora Comisión Ape-lativa del Sistema de Administración de Recursos Humanos del Servicio Público (CASARH). En el 2015 la Comisión Ape-lativa del Servicio Público (CASP) emitió un Informe en el que concluyó, entre otras cosas, que la señora Calderón Fradera no presentó prueba fehaciente para acreditar que cumplía con el requisito de antigüedad dispuesto en la Ley Núm. 7, supra. El Informe también señaló que no se consideró la experiencia la-boral que esta tuvo en otra agencia, la Administración del De-recho al Trabajo (ADT), para recalcular los años de antigüe-dad, porque no presentó evidencia fehaciente acreditativa de dicho servicio. No obstante, adviértase que la primera certifi-cación de antigüedad que le notificó el Departamento de la Familia a la señora Calderón Fradera señaló que esta había laborado en el servicio público cero años, cero meses y cero días. Luego de impugnar dicha información, la recurrida reci-bió el 30 de septiembre de 2009 una notificación enmendada *986que indicó que para el 17 de abril de 2009 contaba con trece años, cinco meses y veintiséis días de servicio. A esto se le suma que el expediente cuenta con una certificación de empleo expedida el 17 de noviembre de 2009 por la ADT que refleja que la recurrida laboró desde el 4 de enero de 1988 al 29 de abril de 1988 en esa agencia.
El Juez Asociado Señor Feliberti Cintrón emitió una Opinión disidente, a la cual se unieron el Juez Asociado Señor Martínez Torres y el Juez Asociado Señor Kolthoff Caraballo. La Jueza Asociada Señora Pabón Charneco disintió sin opinión escrita. El Juez Asociado Señor Estrella Martínez no interviene.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
— O —
Opinión de conformidad emitida por la
Jueza Presidenta Oronoz Rodríguez,
a la cual se une el Juez Asociado Señor Colón Pérez.
Estoy conforme con la sentencia confirmatoria que hoy emite este Tribunal. De esta manera, se mantiene en vigor la determinación del Tribunal de Apelaciones que or-denó la reinstalación de la señora Calderón Fradera en su puesto como empleada pública, del cual fue privada injustamente. A continuación los fundamentos que sostie-nen mi parecer.
I—i
El 9 de marzo de 2009 se aprobó la Ley Núm. 7-2009, la cual estableció un plan de cesantías de empleados pú-blicos en razón de la crisis fiscal enfrentada por el Gobierno.(1) No obstante, del Art. 37.02 del estatuto se *987deduce que dicho plan excluyó de su aplicación a ciertos empleados que la propia ley adujo que llevaban a cabo "funciones esenciales en protección de la seguridad, ense-ñanza, salud y bienestar”. 3 LPRA see. 8797. Tal exclu-sión buscaba “evitar un impacto negativo en los servicios brindados por el Gobierno”. Id. Entre los empleados exen-tos de la aplicabilidad de la ley estaban: “[p] olicías y bom-beros”, “maestros asignados al salón de clases”, “profesio-nales de la salud (médicos, paramédicos, enfermeras, farmacéuticos y técnicos de laboratorio)”, “trabajadores sociales” y otros. Id.
La señora Calderón Fradera fungía como Directora Aso-ciada de Familias y Niños en la Administración de Fami-lias y Niños (ADFAN), ente adscrito al Departamento de la Familia. Las determinaciones de hecho de la Comisión Apelativa del Servicio Público (CASP) describen el puesto ocupado por Calderón Fradera como un “trabajo profesio-nal y especializado, de considerable complejidad y respon-sabilidad, en el campo del trabajo social que consiste en asistir a un Director Regional en la dirección, planificación, administración y supervisión de los programas de la admi-nistración del Departamento de la Familia a nivel regional”. Informe de la Oficial Examinadora (5 de febrero de 2015), pág. 8, Apéndice, pág. 92. Los requisitos para ocupar dicho puesto son los siguientes: (1) “seis (6) años de experiencia relacionados con los programas de servicios en la ADFAN, [incluyendo] un (1) año de supervisión”; (2) “po-seer licencia permanente para ejercer la profesión de Tra-bajador Social”, y (3) “ser miembro activo del Colegio de Profesionales del Trabajo Social de Puerto Rico”. íd.
Al analizar los pormenores del puesto de Directora Aso-ciada de ADFAN a la luz del mencionado Art. 37.02, consi-dero que Calderón Fradera debió estar exenta del plan de cesantías. Si bien algunas de sus labores eran de carácter administrativo o de supervisión, esto no debió ser impedi-mento para reconocer que su puesto estaba claramente en-*988marcado en el ámbito del trabajo social(2) A diferencia de otras profesiones exceptuadas de la ley, el Art. 37.02(g), 3 LPRA sec. 8797(g), solo alude a “trabajadores sociales”, sin especificar el tipo de labores que debe ejercer un trabajador social para quedar exento de la aplicación de la ley(3)
Así, pues, me parece aplicable el axioma de que “[e]l nombre no hace la cosa”. A.E.E. v. Rivera, 167 DPR 201, 223 (2006). Véanse: Hernández Torres v. Hernández Colón et al., 127 DPR 448, 463 (1990) (opinión disidente del Juez Asociado Señor Negrón García); Meléndez Ortiz v. Valdejully, 120 DPR 1, 24 (1987). Reducir el alcance del puesto de “trabajador social” al título formal atribuido a un emple-ado, en vez de tomar en cuenta la descripción de sus fun-ciones, soslayaría un mandato legislativo claro de eximir a este tipo de profesionales de la ley por el carácter esencial de sus servicios para la ciudadanía(4) Desde esa perspec-tiva, considero que la recurrida estaba exenta de la aplica-ción del plan de cesantías de la Ley Núm. 7-2009 por la naturaleza y descripción del puesto que ocupaba.
i—i
Por si fuera poco, al caso particular ante nuestra consi-deración se añade el hecho de que la recurrida había ocu-*989pado su puesto por más de trece años y seis meses, lo que constituye razón adicional para eximirla de la aplicación de la ley. Esto, pues, mediante la Carta Circular Núm. 2009-16, la Junta de Reestructuración y Estabilización Fiscal esta-bleció que no serían cesanteados aquellos empleados con trece años y seis meses de antigüedad en el servicio público. De ahí que las agencias tenían el deber de certificar por escrito a los empleados afectados “su fecha de antigüedad según surge de sus récords”. 3 LPRA see. 8799(8). Junto a esta certificación, el empleado debía ser apercibido de su derecho a rebatir por escrito el tiempo de antigüedad acreditado. Una vez notificado, el empleado disponía de un término de treinta días para presentar su escrito y eviden-cia documental fehaciente que refutara la antigüedad certificada. 3 LPRA see. 8799(9).
En este caso, originalmente hubo dos certificaciones diri-gidas a Calderón Fradera sobre su antigüedad. En la pri-mera (14 de abril de 2009), se le indicó que acreditaba cero años, cero meses y cero días. Basada en esta certificación, Calderón Fradera sometió un formulario rebatiendo la anti-güedad indicada, ya que a su entender llevaba unos trece años laborando en el Departamento. Esa impugnación pro-vocó que varios meses después la recurrida recibiera una segunda certificación en la que se le indicó que acreditaba trece años, cinco meses y veintiséis días de antigüedad. Cuando la recurrida apeló esta segunda certificación, sur-gieron controversias en cuanto a si había sido debidamente notificada(5) Por esto, tras varios trámites procesales, el Tribunal de Apelaciones ordenó la celebración de una vista evidenciaría(6) Como parte de esta vista, el propio Departa-mento de la Familia presentó una tercera certificación (del 14 de abril de 2010) que concluyó que Calderón Fradera acreditaba trece años, siete meses y veintisiete días de *990antigüedad. Fue con el beneficio de esa certificación que el Tribunal de Apelaciones luego determinó que Calderón Fra-dera contaba con la antigüedad que disponía la Carta Circular Núm. 2009-16 para no quedar cesanteada.(7)
A pesar de que la señora Calderón Fradera cuenta con la antigüedad necesaria para retener su empleo, tal como acre-dita la tercera certificación, el Departamento de la Familia aduce en su recurso de certiorari que la prueba sobre tal antigüedad debió presentarse dentro de los treinta días pos-teriores a la primera certificación recibida por Calderón Fradera, en la que se le indicaba que acreditaba cero años, cero meses y cero días.(8) Difiero de esa apreciación puesto que, aunque la Ley Núm. 7-2009 establece un término de treinta días para objetar la antigüedad acreditada y presen-tar prueba al respecto, considero irrazonable que dicho tér-mino se active mediante una notificación patentemente errónea. Véase Olivo v. Srio. de Hacienda, 164 DPR 165, 178 (2005) (sobre “el deber de notificar a las partes una de-terminación administrativa de manera adecuada y completa”).
Es evidente que la recurrida entendió que la certifica-ción era errónea de su faz dados los años que llevaba la-borando en el Departamento. Bajo ese entendido, remitió oportunamente un formulario impugnando la fecha de antigüedad. Si bien es cierto que no presentó evidencia documental fehaciente junto al formulario, sería irrazo-nable exigirle que lo hiciera cuando el propio Departa-mento incumplió con su deber de notificarle una fecha de antigüedad basada en los récords. (9) Es por eso que no comparto la noción de que la certificación del 14 de abril de 2009 activó el término de treinta días del Art. *99137.04(b)(9), 3 LPRA sec. 8799(b)(9), para que la recurrida presentara toda la evidencia pertinente a su antigüedad, como sostiene la opinión disidente.(10) Así pues, entiendo que la prueba que luego estableció que Calderón tenía treinta años, siete meses y veintisiete días de antigüedad surgió de manera propicia y dentro de los procedimientos establecidos en la ley que debieron observarse desde un principio.
h-H f—i h-H
Por los dos fundamentos anteriores, estoy conforme con que se confirme al Tribunal de Apelaciones.
— O —

 Ley Especial Declarando Estado de Emergencia Fiscal y Estableciendo Plan Integral de Estabilización Fiscal para Salvar el Crédito de Puerto Rico, 3 LPRA seo, 8791 et sea.


 Como plantea la recurrida, la distinción en atención al título del puesto, en vez de su descripción, tiene el efecto anómalo de que empleados cuyas clasificaciones oficiales aluden al trabajo social, pero con menos antigüedad y jerarquía en el De-partamento de la Familia, quedaran exentos de la aplicabilidad de la ley, vis a vis empleados como Calderón Fradera, quien por su destaque en la agencia dentro sus funciones como trabajadora social, al punto de elevarla al puesto de supervisión de mayor jerarquía, quedó fuera del alcance de la exención de la ley.


 Compárese con otros profesionales como los maestros, sobre los cuales se especificó que solo estarían exentos aquellos “asignados al salón de clases”. 3 LPRA sec. 8797(c). Así también, valga mencionar a los “profesionales de la salud”, de los cuales se eximió solo a los “médicos, paramédicos, enfermeras, farmacéuticos y téc-nicos de laboratorio”. 3 LPRA sec. 8797(f).


 Es importante el énfasis en la descripción de las labores, pues no debe infe-rirse que mi posición llegaría al extremo de sostener que todos los empleados guber-namentales con preparación profesional en trabajo social estaban exentos del plan de cesantías de la Ley Núm. 7-2009. Considero que, al determinar la aplicabilidad de la exención, el análisis debe centrarse en que la labor del empleado en efecto esté dentro del ámbito del trabajo social, como lo fue en este caso.


 Petición de certiorari del Departamento de la Familia, pág, 10.


 Calderón Fradera v. Dpto. de la Familia, KLRA201000972 (TA, San Juan), (25 de febrero de 2011), Apéndice, pág. 60.


 Calderón Fradera v. Dpto. de la Familia, KLRA201500313 (TA, San Juan) (30 de junio de 2015), Apéndice, pág. 272.


 Petición de certiorari del Departamento de la Familia, págs. 17-18.


 “[L]as agencias certificarán por escrito a sus empleados afectados, indivi-dualmente, su fecha de antigüedad según surge de sus récords”. (Énfasis suplido). 8 LPRAsec. 8799(b)(8).


 “Ese era el término que tenía la señora Calderón para someter toda la evidencia pertinente a su antigüedad en el servicio público”. (Enfasis en el original). Opinión disidente del Juez Asociado Señor Feliberti Cintrón, pág. 1003 esc. 17.